Bleckley, Judge.
1. Having subscribed for stock in a railroad, the mayor and council, on the 20th of March, 1872, issued bonds of the city to discharge the subscription. On each bond was indorsed a resolution of the mayor and council, to the effect that, in case default should be made in paying any of the coupons at maturity, then, as a part of the contract, the bond itself should become due and payable. Each of the coupons was for a half year’s interest, at the rate of seven per cent, per annum. The bonds, on their face, had many years to run — some of them twenty-nine years. They were *586payable to tbe railroad company or bearer, and were delivered to the company, having upon each of them, at the time of delivery, a copy of the resolution above mentioned. Certain of the bonds, some due at twenty-five years, some at twenty-seven, and some at twenty-nine years, became the property of the City Bank of Macon, and upon these default was made in paying the coupons which fell due in January and July, 1874, and in January, 1875, being the fifth, sixth, and seventh installments of interest. Suit was brought upon the over-due coupons, and upon the bonds themselves.
It was competent to make the terms specified in the resolution a part of the bonds; and this was effected by indorsing the resolution upon the bonds before they were put in ■circulation. Time thus became of the essence of the contract ; and, on failure to meet the interest promptly, a right of action accrued for the principal also. See 3 Kelly, 94; 7 Paige, Ch. R., 179; 54 Penn. State, 127 ; 15 Ill., 336; 4 Edw. Ch., 207; 28 Barbour, 29; 37 Ib., 60 ; 44 Ib., 336.
2. As to all further questions, this case is ruled by that of The Mayor and Council of Griffin vs. Inman, Swann & Co., 57 Ga. Rep., 370.
Judgment affirmed.